

115 S238 IS: To authorize the President to award the Medal of Honor to James Megellas, formerly of Fond du Lac, Wisconsin, and currently of Colleyville, Texas, for acts of valor on January 28, 1945, during the Battle of the Bulge in World War II.
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 238IN THE SENATE OF THE UNITED STATESJanuary 30, 2017Mr. Johnson (for himself, Ms. Baldwin, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor to James Megellas, formerly of Fond du Lac,
			 Wisconsin, and currently of Colleyville, Texas, for acts of valor on
			 January 28, 1945, during the Battle of the Bulge in World War II.
	
		1.Authorization for award of the Medal of Honor to James Megellas for acts of valor during Battle of
			 the Bulge
 (a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to James Megellas, formerly of Fond du Lac, Wisconsin, and currently of Colleyville, Texas, for the acts of valor during World War II described in subsection (b).
 (b)Acts of Valor DescribedThe acts of valor referred to in subsection (a) are the actions of James Megellas on January 28, 1945, in Herresbach, Belgium, during the Battle of the Bulge when, as a first lieutenant in the 82d Airborne Division, he led a surprise and devastating attack on a much larger advancing enemy force, killing and capturing a large number and causing others to flee, single-handedly destroying an attacking German Mark V tank with two hand-held grenades, and then leading his men in clearing and seizing Herresbach.